
	
		II
		112th CONGRESS
		1st Session
		S. 769
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Harkin (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to
		
		A BILL
		To amend title 38, United States Code, to prevent the
		  Secretary of Veterans Affairs from prohibiting the use of service dogs on
		  Department of Veterans Affairs property.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Equal Treatment for Service
			 Dogs Act of 2011 or the VETS Dogs Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The usage of
			 medical service dogs among veterans is increasing.
			(2)The Department of
			 Veterans Affairs currently allows seeing-eye dogs in Department
			 facilities.
			(3)The Department
			 does not place any limitations on the access of seeing-eye dogs to Department
			 facilities.
			(4)Titles II and III
			 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq. and
			 12181 et seq.) require that a public entity or place of public accommodation
			 modify its policies, practices, and procedures to allow an individual with a
			 disability to use a service animal.
			3.Use of service
			 dogs on property of the Department of Veterans AffairsSection 1714 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)The Secretary may not prohibit the use of
				service dogs provided under subsection (c) in any facility or on any property
				of the Department or in any facility or on any property that receives funding
				from the
				Secretary.
				.
		
